Rosenblatt, J. P.
(concurring in result). I concur with the majority’s result only to the extent that it rests on one salient fact, notably, that there was a single remainderman. On this record the trustee bank could have, and should have, but did not consult the remainderman before it fully liquidated the *169trust assets to Ms eventual disadvantage. Accordingly, I see no need to address any further issue.
Miller and O’Brien, JJ., concur with Ritter, J.; Rosenblatt, J. P., concurs in result only.
Order that the decree is reversed, on the law and the facts, with costs to the appellant payable by the respondent personally, the judicial settlement of the account is vacated, and the matter is remitted to the Surrogate’s Court, Westchester County, for further proceedings consistent herewith.